Citation Nr: 0634201	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  04-08 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel





INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1984, and from June 1985 to June 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a low 
back disability, and for bilateral hearing loss.  The veteran 
subsequently initiated and perfected appeals of these 
determinations.  

On his VA Form 9, the veteran requested a personal hearing 
before a member of the Board; however, in a subsequent 
statement, he indicated he would be willing accept a video 
conference hearing in lieu of a personal appearance.  Such a 
hearing was scheduled for November 2005, and the veteran was 
so informed in October 2005; however, he failed to report for 
his scheduled hearing, and to date has offered no explanation 
for his absence.  Thus, the hearing request is deemed 
withdrawn and the Board will proceed with appellate 
consideration.  38 C.F.R. § 20.704(d). (2006).  


FINDINGS OF FACT

1.  Competent evidence of the onset of a current low back 
disability during military service or within a year 
thereafter has not been presented.  

2.  The veteran does not have hearing loss as defined by VA.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.3159, 3.303, 3.304, 3.307, 3.309 (2006).  

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service and sensorineural hearing loss may 
not be presumed to have been incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to the 
initial adjudication of the claimant's claims, a letter dated 
in July 2002 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claims.  The July 2002 letter told the claimant to provide 
any relevant evidence in the claimant's possession also 
informed the claimant that additional information or evidence 
was needed to support the claims and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded VA examinations in 
December 2002 and July 2004.  38 C.F.R. § 3.159(c)(4) (2006).  
The records obtained satisfy 38 C.F.R. § 3.326.  As there is 
no indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Additionally, since the Board 
has concluded that the preponderance of the evidence is 
against the claims of service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

I. Service connection - Low back disability

The veteran seeks service connection for a low back 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  Service 
connection may also be awarded for certain disabilities, such 
as arthritis, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran alleges his injured his low back lifting an 
aircraft part during military service.  His service records 
indicate he served as an aircraft mechanic, and had two 
periods of active duty, from September 1980 to September 
1984, and from June 1985 to June 1988.  Medical records from 
September 1980 to September 1984 are negative for any 
diagnosis of or treatment for a low back disability.  On his 
initial service separation examination in August 1984, his 
spine and musculature of the abdomen were within normal 
limits, with no abnormality noted.  Unfortunately, it appears 
his medical records from his second period of service are 
incomplete.  As such, the Board has a heightened duty to 
explain its findings and conclusions and to carefully 
consider the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  However, his April 1985 service 
re-entrance medical examination is of record, and is negative 
for any spinal abnormalities.  On his concurrent report of 
medical history, he also denied any history of recurrent back 
pain.  He was found fit for military duty at that time.  No 
service separation examination is of record.  

Subsequent to service, the veteran has received private 
treatment for low back pain.  According to a February 2004 
statement from R.R.V., a doctor of chiropractics, he treated 
the veteran for "severe low back problems" from February 
1993 to September 1997.  Unfortunately, the veteran's 
treatment records were no longer available, according to Dr. 
V.  Dr. V. did not indicate a date of onset for this 
disability.  In a May 2004 written statement, F.J.G., D.C., 
stated he treated the veteran beginning in 1999 to 2002 for 
back pain.  Dr. G. also did not indicate a date of onset for 
the veteran's disability.  Also in May 2004, private 
treatment records were received from L.V., D.C., who treated 
the veteran on several occasions in 1998 for a lumbar 
strain/sprain.  According to these records, his low back pain 
began in March 1998 while playing basketball.  He returned 
for treatment in December 2002, again reporting low back 
pain, and he was afforded appropriate medical treatment.  

The veteran has also been treated at his local VA medical 
center, beginning in 2001, for his low back disability.  
According to a September 2001 X-ray, he had mild degenerative 
changes of the lumbosacral spine, with very slight narrowing 
at L5-S1.  Marked straightening of the normal lordosis was 
also observed, suggestive of severe muscle spasm.  A December 
2003 VA clinical notation noted a "15 year" history of low 
back pain.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a low back disability.  The Board 
finds no evidence of a current disability which was incurred 
in or aggravated by active military service.  VA medical 
experts having diagnosed the veteran with degenerative 
changes of the lumbosacral spine, with muscle spasm, verified 
by X-ray, the question is whether such a disability is 
attributable to a disease or injury incurred in or aggravated 
by military service, or within a year thereafter.  

As noted above, the veteran's service medical records from 
his second period of military service, 1985-88, appear to be 
incomplete.  The veteran has alleged that he injured his back 
lifting a heavy object during service, and received treatment 
therein.  Lay persons are generally considered credible 
witnesses regarding readily observable symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 496 (1994).  Additionally, 
the absence of his service medical records for the time 
period in question renders verification of this injury nearly 
impossible.  However, even accepting the veteran's assertion 
as true, the Board notes he did not receive post-service 
treatment for a low back disability until February 1993, 
nearly 5 years after his final separation from service.  He 
also did not file a claim for VA benefits until many years 
after service separation.  Such a time gap in medical 
treatment would suggest his in-service injury was acute and 
transitory, with no permanent residuals.  Although the 
veteran began private medical treatment on at least 3 
different occasions during the 1990's for a low back 
disability, no private examiner suggested his current 
disability was related to a disease or injury incurred in or 
aggravated by active military service.  On at least one 
occasion, his low back pain was sustained during a recent 
basketball game, according to March 1998 treatment records 
from Dr. L.V., D.C.  While a December 2003 VA clinical 
notation reflects a 15 year history of low back pain, the 
source of this history could only have been the veteran.  The 
mere recitation of a veteran's self-reported lay history 
would not constitute competent medical evidence of diagnosis 
or causality.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  
Hence, in the absence of any evidence linking a current 
disability of the low back to any disease or injury incurred 
or aggravated during active military service, or within a 
year thereafter, service connection for a low back disability 
must be denied.  

The Board notes the veteran has stated his current low back 
disability began during military service; however, as a 
layperson, he is not capable of making medical conclusions, 
thus, his statements regarding causation are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Finally, the Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's service connection claim for a low back disability.  
However, the Board finds that the evidence, which does not 
reflect competent evidence showing a nexus between service 
and the disorder at issue, warrants the conclusion that a 
remand for an examination and/or opinion is not necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2006).  As 
service and post-service medical records provide no basis to 
grant this claim,  the Board finds no basis for a VA 
examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a low back 
disability, as evidence of the onset of a current disorder 
during military service or within a year thereafter has not 
been submitted.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

II. Service connection - Bilateral hearing loss

The veteran seeks service connection for bilateral hearing 
loss.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2006).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

For VA purposes, impaired hearing will be considered to be a 
disability when: the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2006).  Additionally, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
"the threshold for normal hearing is from 0 to 20 dBs 
[decibels], and higher threshold levels indicate some degree 
of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  

The veteran has stated that during military service, he 
worked as an aircraft mechanic, and was frequently in the 
vicinity of jet aircraft and engines, operating at high 
decibel levels.  He claims bilateral hearing loss as a 
result.  The Board notes that review of the veteran's records 
confirms his service as an aircraft mechanic, and as such 
acoustic exposure coincidental to such work is conceded.  
Nevertheless, a current diagnosis of bilateral hearing loss 
must still be established.  See 38 U.S.C.A. § 1131 (West 
2002).  

Upon receipt of the veteran's claim, he was afforded a VA 
audio examination in December 2002.  On VA audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
20
LEFT
20
25
25
25
20

His average pure tone threshold was 24dBs in the right ear, 
and 24dBs in the left.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 96 
percent in the left ear.  Hearing within normal limits was 
the final assessment.  

Another VA audiological examination was afforded the veteran 
in July 2004.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
20
LEFT
15
20
25
25
25

His average pure tone threshold was 23dBs in the right ear, 
and 24dBs in the left.  Speech audiometry revealed speech 
recognition ability of 68 percent in the right ear and of 72 
percent in the left ear.  The examiner found testing to be 
unchanged except the veteran's speech recognition scores were 
found to be "inappropriately poor", and it was recommended 
only his puretone thresholds be considered by raters.  Normal 
hearing was diagnosed.  

After reviewing the evidence of record, the Board finds the 
preponderance of the evidence to be against a service 
connection claim for bilateral hearing loss.  Central to any 
service connection claim is a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the present case, 
neither the December 2002 or July 2004 VA examination results 
reflect bilateral hearing loss as defined by VA at 38 C.F.R. 
§ 3.385; that is, the veteran does not have auditory 
thresholds in any of the required frequencies of 40dBs or 
greater, auditory thresholds for at least three of 
frequencies 26 decibels or greater, or speech recognition 
scores less than 94 percent.  See 38 C.F.R. § 3.385 (2006).  
While the veteran did have speech recognition scores of 68 
percent in the right ear and 72 percent in the left ear on VA 
examination in July 2004, these results were found to be 
inappropriate by a competent medical professional, and as 
such will not be considered by the Board.  Otherwise, the 
post-service medical record is devoid of a diagnosis of 
bilateral hearing loss, as defined by VA.  In the absence of 
a current disability, service connection for bilateral 
hearing loss must be denied.  See Brammer, supra.  

The veteran has himself stated that his hearing decline 
warrants a current diagnosis of hearing loss.  However, as a 
layperson, he is not capable of making medical conclusions, 
thus, his statements regarding his current disability are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for bilateral 
hearing loss, as evidence of such a current disability has 
not been submitted.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a low back disability 
is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


